Title: From George Washington to the Officials and Citizens of Richmond, 12 April 1791
From: Washington, George
To: Officials and Citizens of Richmond



Gentlemen,
[Richmond, Va., 12 April 1791]

The very distinguished manner in which you are pleased to notice my public services, and to express your regard towards me, demands and receives a grateful and affectionate return.
If to my agency in the affairs of our common-country may be ascribed any of the great advantages, which it now enjoys, I am amply and most agreeably rewarded in contemplating the happiness, and receiving the approbation of my fellow-citizens, whose freedom and felicity are fixed, I trust for ever, on an undecaying basis of wisdom and virtue.
Among the blessings which a gracious Providence may be pleased to bestow on the people of America, I shall behold with peculiar pleasure the prosperity of your city, and the individual happiness of its inhabitants.

G. Washington.

